255 F.2d 685
Alfred Adolph KAHNER, Appellant,v.UNITED STATES of America, Appellee.
No. 13414.
United States Court of Appeals Sixth Circuit.
May 14, 1958.

Appeal from United States District Court for the Eastern District of Michigan, Detroit; Arthur F. Lederle, Judge.
William Murray, and Mark Friedman, Detroit, Mich., for appellant.
Fred W. Kaess and Orrin C. Jones, Detroit, Mich., for appellee.
Before MARTIN and McALLISTER, Circuit Judges, and JONES, District judge.
PER CURIAM.


1
This case came on to be heard on the oral arguments and briefs of contending attorneys and on the record in the cause;


2
And it appearing that the judgment of conviction is supported by substantial evidence and is not clearly erroneous;


3
The judgment of Chief Judge Lederle of the United States District Court for the Eastern District of Michigan is affirmed upon the basis of his findings of fact and conclusions of law.


4
It is so ordered.